OPINION MODIFYING SYLLABUS AND DENYING ■ ' , A REHEARING.
The petition for a rehearing has been carefully considered. Our view as to the merits of the set-off pleaded by Junkins & Son is not shaken thereby and it needs no further discussion.
It is now suggested for the first time that the answer of Junkins & Son was not verified under section 110 of the civil code. To this there are two answers, either of which is sufficient. The action originated in the court of a justice of the peace where no written pleadings of any sort were necessary. (German v. Ritchie, 9 Kan. 106; Wagstaff v. Challiss, 29 Kan. 505; Baughman v. Hale, 45 Kan. 453, syl. ¶ 2, 25 Pac. 856; Coal Co. v. Brick Co., 52 Kan. 747, 35 Pac. 810. See, also, Hart v. Haynes, 96 Kan. 262, 264, 150 Pac. 530.)
The other equally obvious answer to this contention is that it is too late to haise the question for the first time on a petition for a rehearing in the appellate court.when it was not disclosed by the arguments nor in the brief when the case was presented, and when the record does not show that it was raised in the justice court or in the district court. If this question had been raised in either of the lower courts, it would have been the duty of the court, in furtherance of justice, (Stanley v. Farmers’ Bank, 17 Kan. 592) to permit the pleading to be verified at the time. (Emery v. Bennett, 97 Kan. 490, 492, 155 Pac. 1075.)
One criticism of our decision is meritorious. Section 3 of the syllabus recited the facts pleaded as if they were the facts proved. This section is modified to show that they are only assumed to be true for the purpose of testing the propriety of the demurrer.